Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-5 and 7 is/are pending.  Claim(s) 6 was/were previously cancelled.  Claim(s) 1-5 and 7 is/are currently under examination.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a thermal treatment system configured to apply thermal treatment pulses to a patient during a thermal treatment of the patient” in claim 1;
Claims 2-4 inherit these claim limitation(s) by nature of their dependency on claims 1.
Since the claim limitation(s) invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-4 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation “a thermal treatment system configured to apply thermal treatment pulses to a patient during a thermal treatment of the patient” in claim 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “system” coupled with functional language “configured to apply thermal treatment pulses to a patient during a thermal treatment of the patient” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The modifier “thermal treatment” is descriptive of the function and does not impart any specific structure.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
HIFU or a microwave antenna, as disclosed on pg. 4, line 15.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


Reasons for Allowance
Claim(s) 1-5 and 7 (renumbered 1-6 respectively) is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
In view of page(s) 6 of the Patent Board Decision dated 01/04/2021, claim 1 is interpreted as requiring applying the two different parts of the cool-down period during a thermal treatment of a patient with consideration of different sensitivities of patients.  However, the prior art previously made of record fail to disclose or make obvious a guided thermal treatment system comprising a guidance system configured for determining a cool-down period by “calculating a duration of a recommended part of the cool-down period, in addition to the mandatory part of the cool-down period, during which the thermal treatment pulses would result in a risk of overheating in a sensitive patient, but not in the non-sensitive patient” as required by independent claim 1 and analogously by independent claim 5.  
Kohler et al. (US 2011/0313329) considered to be the closest prior art does not indicate that patient properties are taken into account in determining a cool-down period following the application of a planned energy deposit.  See page(s) 7 of the Patent Board Decision dated 01/04/2021.
Knowlton (US 2004/0206365) fails to disclose or suggest the recited recommended part limitation of the two-part cool-down period, nor modifying Kohler to include this limitation.  See page(s) 8-9 of the Patent Board Decision dated 01/04/2021.
Accordingly, there is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention such that a cool-down period is divided into two parts, including a mandatory part and a recommended part.  Furthermore, applicant has specific reason(s) for using a mandatory part of a cool-down period in combination with a recommended part of a cool-down period (instant PGPUB ¶ 0010-0012 ¶ 0017, “a safe treatment can be obtained, while decreasing a total cool-down period and thereby reducing unnecessary treatment delays”).
Therefore, claim(s) 1-5 and 7 overcome(s) previously cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793